Case 20-10343-LSS Doc 2802 Filed 05/03/21 Page1of2

IY}

SA- tll ba MTMAY -3 AMIO: 51

; Yustice Lauri. Sa lhoy Sy lyerstorn a
BS®O Bankrupty Case |

Lear Viet ice Si lvertein: a

oo My wile 15 turitin +his Por me, b.0ca oe .
[my writing ts toyrble _
All-+this +thed she 18 wri Ng bs tod Lor _
Word On Loko Lt amt elling hoy the. tonite,

IL Please nd. asglend as b oe Qs Y vo Can |
thets T.fee! and the remedy the does

ee ee

SCo MaslOvs yan 46 hav d +o ly2a normal

| li fe oo . oo

|. TRHS cp to you and my top nays

+o stand up so no. other ol: Id tsill

l[heve +o ge Vhroog h this, My. Peo

[Wes LTYVEN 0 ot & Yoong age, ‘Please

_theld them accoateble, BSA gay

(| thoy want te he! p, bot arent showing
lrto-~+hank you for listenmg and

| being fair for so KNOY,

 

 
 

a oe
ee

er

~ToOSs 1
sfe#lqeqtteegg EDULE HELA CET EEOR EEE eget ESrzoe

wsn / waAauOs

yudy + GWd Pcae ¥ Se
+  gze 7H OdNY THO

Case 20-10343-LSS Doc 2802 Filed 05/03/21 Page 2 of 2
t
¥
9
dun
oh
£4
2
>
5
&
gf

 

 
